IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER   §
OF THE BAR OF THE SUPREME   §
COURT OF THE STATE OF       §
DELAWARE:                   §                    No. 443, 2015
                            §
      JEFFREY P. WASSERMAN, §
           Petitioner.      §

                             Submitted: August 18, 2015
                              Decided: August 19, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                        ORDER

      This 19th day of August 2015, upon receipt of sufficient evidence

demonstrating that Jeffrey P. Wasserman, Esquire (“the Petitioner”) is

suffering from physical or mental health problems that adversely affect his

ability to practice law, and without opposition from the Office of

Disciplinary Counsel (“the ODC”), it is HEREBY ORDERED that:

      (1)       The Petitioner, for good cause shown, is hereby immediately

transferred to disability inactive status under Rule 19 of the Delaware

Lawyers’ Rules of Disciplinary Procedure.

      (2)       The Petitioner shall not practice law in this State or in any other

jurisdiction.

      (3)       The Petitioner represents to the Court that Edward Ciconte,

Esquire, a member in good standing of the Delaware Bar, is willing and
available to assume all of the Petitioner’s client matters. Thus, no receiver

need be appointed.

      (4)   Any disciplinary proceedings currently under investigation by

the ODC are deferred pending further order of this Court.

      (5)   This Order shall be made public.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice




                                     2